IN THE SUPREME COURT OF THE STATE OF MONTANA




on Technology (COT) unanimously agreed to recommend to this Court certain amendments

to the Montana Judicial Branch Information Technology Strategic Plan, December 2002 (the

Plan).

         Those amendments are to add to Goal 1 on page 11 of the Plan, the following

objectives:

         1.7 Complete deployment by June 30, 2005, of Full Court to the Courts of
         Limited Jurisdiction to replace existing systems.
         Estimated timeframe -- FYE 2005

         1.8 The Office of the Court Administrator will establish by June 30,2003, an
         accounting structure that will identify the fiscal items of revenue and expenses
         and that will generate a semi-annual report relating to information technology
         with the Supreme Court, District Courts, Courts of Limited Jurisdiction, Clerk
         of the Supreme Court and Clerks of District Courts.
         Estimated time~ame--sngoing

         Having considered these proposed amendments; good cause shown,

         IT IS ORDERED that the Plan is so amended.

         IT IS FURTHER ORDERED that the Clerk of this Court give notice of this Order by

mail to the Chairperson of the Commission on Technology; to the Clerks of the District

Courts; to the President of the Montana Magistrates Association; to Dan Chelini, Director
of Information Technology; to the Executive Director of the State Bar of

the State Law Librarian with the request that they post this order to their respective websites.

       DATED this              Y of February, 2003.                            r